Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 17, 2018

                                       No. 04-85-00094-CR

                                     Gerardo RODRIGUEZ,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Medina County, Texas
                                     Trial Court No. 5388
                       Honorable Peter Michael Curry, Judge Presiding


                                         ORDER

         Appellant has filed a pro se motion requesting a copy of his trial transcripts for purposes
of filing a post-conviction writ of habeas corpus. This court has no jurisdiction over post-
conviction writs of habeas corpus in felony cases. See TEX. CODE CRIM. PROC. art. 11.07; In re
Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig. proceeding). Post-
conviction writs of habeas corpus are to be filed in the trial court in which the conviction was
obtained, and made returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC.
art. 11.07. In order to obtain a free copy of the record, appellant would need to file a motion in
the trial court in which the conviction was obtained and demonstrate that his claim is not
frivolous and that the record is needed to decide the issues presented. See United States v.
MacCollom, 426 U.S. 317, 326 (1976); Escobar v. State, 880 S.W.2d 782, 783 (Tex. App.—
Houston [1st Dist.] 1993, no pet.). Appellant’s motion is DENIED without prejudice to seeking
relief in the proper court.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2018.
___________________________________
Keith E. Hottle
Clerk of Court